Citation Nr: 1512568	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-36 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a disability of the second and third toes of the right foot.

2.  Entitlement to an effective date prior to August 28, 2013, for the grant of service connection for a disability of the second and third toes of the right foot.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from July 1989 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the Veteran's claim for additional development in June 2011.  

In a June 2012 decision, the Board denied the Veteran's claim.  In January 2013, the Court of Appeals for Veterans Claims vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).   

The issue of entitlement to an effective date prior to August 28, 2013, for the grant of service connection for a disability of the second and third toes of the right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A March 2014 rating decision which granted service connection for a disability of the second and third toes of the right foot is a complete grant of the benefits sought on appeal.


CONCLUSION OF LAW

There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for a disability of the second and third toes of the right foot.  38 U.S.C.A. § 7104 (West 2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given that entitlement to service connection for a disability of the second and third toes of the right foot is dismissed as moot on a legal basis, further development under the VCAA or other law could not result in a favorable outcome or be of assistance to this inquiry. 

The Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).

II.  Service Connection

The Veteran was seeking service connection for a disability of the second and third toes of the right foot. 

He initially filed a claim for this disability in February 2008.  As noted in the introduction, this claim was denied in an April 2009 rating decision.  Following a Board remand in June 2011, the claim was denied by the Board in June 2012.  In January 2013, the Court of Appeals for Veterans Claims vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a JMR.  In a March 2014 decision, the Waco VA RO issued a rating decision which granted entitlement to service connection for a disability of the second and third toes of the right foot, assigning an effective date of August 28, 2013, the date a statement from the Veteran was received.  Thus, the claim of service connection for a disability of the second and third toes of the right foot has been granted, so there no longer remains any controversy or justiciable claim as regards to that matter which is currently before the Board.  As service connection for a disability of the second and third toes of the right foot has been granted, the matter of the entitlement to service connection for this disability is dismissed.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

The claim for service connection for a disability of the second and third toes of the right foot, having been rendered moot, is dismissed.  


REMAND

In October 2014, the Veteran expressed disagreement with effective date assigned the grant of service connection for a disability of the second and third toes of the right foot.  However, to date, a statement of the case has not been issued.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issue of entitlement to an effective date prior to August 28, 2013, for the grant of service connection for a disability of the second and third toes of the right foot in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


